internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-100577-01 date date legend taxpayer company b company c parent state u state v state w country xx country yy year year year date date date date date date date date amount d amount e amount f amount g system aa module aa system bb module bb code code code firm a product z dear this is in response to your letter of date as supplemented requesting a ruling that the noncompliance of certain of taxpayer’s policies with the requirements of sec_7702 of the internal_revenue_code be waived pursuant to sec_7702 facts the information submitted indicates that taxpayer is a stock_life_insurance_company subject_to subchapter_l of the code incorporated under the laws of state u and is licensed to do business in amount d states state v country xx and country yy and is an authorized reinsurer in state w taxpayer is the successor to company b a life_insurance_company effective date company b reorganized by forming a company named company c company b continued its corporate existence following conversion as taxpayer all of the shares of the voting_stock of taxpayer are owned by parent a company parent in turn is a subsidiary of company c taxpayer continues to serve as the primary insurer on all of the outstanding contracts issued by its predecessor company b including the contracts that are the subject of this request for waiver taxpayer files its returns on a calendar-year basis and files its federal_income_tax returns on a consolidated basis with its parent company c prior to year all of the life_insurance products that taxpayer offered were designed to comply with the cash_value_accumulation_test cvat of sec_7702 in date taxpayer decided to offer a new life_insurance product know as product z and to offer a version of product z designed to comply with the guideline_premium_limitation of sec_7702 and the cash_value corridor of sec_7702 as well as a version designed to comply with the cvat in conjunction with the development of a guideline_premium_limitation cash_value corridor product taxpayer embarked on a project to develop a new administrative system for its life_insurance products to be known as system aa system aa had to have the capability to test premiums against death_benefits in order to ensure that the proper relationship between the two would be maintained this capability had been unnecessary as long as taxpayer offered only cvat products taxpayer decided to develop the new system in-house rather than contract with an outside vendor as the project progressed it became apparent that the in-house staff was not able to develop the new system without assistance from outside sources in the fourth quarter of year taxpayer engaged a temporary contract programmer system aa contract programmer to join the system aa team by date most of system aa was ready however the module that calculated the minimum face_amount necessary for a given premium payment to keep a contract in compliance with the guideline premium cash_value corridor requirements module aa remained to be completed the system aa contract programmer had primary responsibility for programming module aa and upon completion of it documented the specifications for module aa in a memorandum dated date taxpayer's life_insurance division recognized that taxpayer would need an illustration system capable of generating illustrations coordinating death_benefit levels with premiums in accordance with the guideline_premium_limitation taxpayer’s existing illustration system known as system bb had been developed exclusively for cvat products and had to be modified by developing additional modules capable of handling guideline_premium_limitation cash_value corridor products the life_insurance division engaged another contract programmer the system bb contract programmer to program a module similar to that of module aa that could handle guideline_premium_limitation cash_value corridor products the life_insurance division engaged another contractor the module bb contract programmer who developed module bb in the last quarter of year in developing module bb the system bb contract programmer relied on the specifications of module aa set forth in the date memorandum systems aa and bb were implemented in date a flaw was buried in module aa module aa was designed so that each transaction involving a contract was recorded in event logs the event log entry for a transaction consisted of the dollar amount of the transaction and a code for the type of transaction the routine that computed the premiums_paid designated code accessed system aa’s event logs for transactions that entered into the premiums_paid computations by error however that routine was not programmed to access the system’s event logs for external and internal nontaxable sec_1035 exchange transactions code and code so that the cash_value transferred from another contract in a sec_1035 exchange was not included in the premiums_paid for a contract module bb was based on module aa and contained the same error this manual processing error resulted from the failure of certain of taxpayer’s computer technicians to implement correctly the instructions of taxpayer’s actuaries taxpayer’s actuaries had correctly interpreted the requirements of sec_7702 and sec_1035 and had instructed the technicians as to the proper implementation of those sections however the technicians made certain inadvertent errors in manually programming the compliance programs into the computer systems causing certain contracts to fail on date taxpayer instituted a comprehensive review of its outstanding life_insurance contracts to determine whether they were in compliance with sec_7702 and whether life_insurance contracts that were not intended to be modified endowment contracts within the meaning of sec_7702a had inadvertently become modified endowment contracts to that end firm a an actuarial consulting firm was engaged firm a's review of taxpayer's systems uncovered the flaw described above in system aa as well as the parallel flaw in system bb and also uncovered amount e failed coverages in year taxpayer consummated amount g product z transactions involving sec_1035 exchanges as a result of the flaws in modules aa and bb system bb failed to take into account cash values transferred in these transactions as premiums_paid the guideline_premium_limitation calculations by the system were based on premiums_paid since the exchange and did not include the cash surrender values that were transferred therefore when premium payments were made that would have exceeded the guideline premium limitations for those contracts system aa failed to flag those policies the failed coverages as failing to satisfy the guideline_premium_limitation taxpayer represents that it has taken steps to correct system aa and system bb to ensure that similar errors do not occur in the future taxpayer has corrected the flaw in system aa as well as the parallel flaw in system bb so that both systems now take into account funds received in both external and internal sec_1035 exchanges as premiums in calculating the minimum death_benefit necessary for coverage under a product z contract to comply with the guideline_premium_limitation taxpayer represents that firm a has determined that system aa and system bb will now properly monitor compliance with the guideline_premium_limitation firm a has also determined that no contracts issued by taxpayer other than the amount e failed coverages under the contract require relief from the service because of the flaw in system aa taxpayer proposes to bring the amount e failed coverages into compliance with sec_7702 either by increasing the death_benefits to levels adequate to satisfy the guideline_premium_limitation based on the total premiums_paid for those coverages including amounts transferred from the original contracts or by refunding excess premium with interest law and analysis sec_7702 defines the term life_insurance_contract for all purposes of the code under sec_7702 in order to be considered a life_insurance_contract for federal tax purposes a contract must qualify as such under applicable law and must satisfy either the cash_value_accumulation_test set out in sec_7702 and b or meet the sec_7702 and c guideline premium requirements and fall within the sec_7702 and d cash_value corridor the guideline_premium_requirement of sec_7702 provides that the premiums_paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 and a minimum interest rate assumption of six percent the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured’s attained ages and using a minimum interest rate of four percent the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline single and guideline_level_premium policies qualifying as life_insurance contracts under sec_7702 must also satisfy the cash_value corridor of sec_7702 the corridor specifies a minimum ratio of death_benefits as defined under sec_7702 to cash surrender values pursuant to sec_7702 the secretary_of_the_treasury may waive a failure to satisfy the requirements of sec_7702 this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied because of reasonable error and that reasonable steps are being taken to remedy the error after considering all of the facts and circumstances we find that the failure of amount e life_insurance contracts to satisfy the requirement of sec_7702 a was due to reasonable error and taxpayer is taking reasonable steps to remedy the error conclusion accordingly based on the information submitted the failure of amount e contracts to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 provided that the failed contracts are cured within days of the date of this letter and the excess premiums are refunded with interest calculated as of the date of the cure and or the revised death_benefits are calculated as of the date of the cure any contracts that are not cured within days of the date this letter are not covered by this waiver except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely acting associate chief_counsel financial institutions and products by donald j drees jr senior technician reviewer branch
